DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  
		In claim 17, line 12, “operates” should be “operate”.
	  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 12, 16 – 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (hereinafter referred to as Young).

Regarding claims 1 – 12 and 16, Young discloses a powered ride-on vehicle (powered vehicle 210) comprising: 
	[Claim 1] a frame (frame 212) supported by a first drive wheel (left drive wheel 214), a second drive wheel (right drive wheel 214) and at least one non-driven support wheel (non-drive, follower wheels 218); 
	a first motor (left motor 238) connected to the first drive wheel; 
	a second motor (right motor 238) connected to the second drive wheel; 
	a steering wheel (steering wheel 224) supported by the frame; 
	a plurality of movement selectors (on/off switch 242, FOB 250, switch 251, “go” selector 300) and a dance selector (“spin” selector 302); 
	a steering sensor (sensor 304) operably connected to the steering wheel to obtain an output of the angular location of the steering wheel (Paragraph [0041]); and, 
	one or more controllers (RC controller 250, main controller 252, motor controllers 272) operably electrically connected to the first and second motors, the plurality of movement selectors, the dance selector, and the steering wheel sensor, wherein the controllers operate to manipulate the motors to cause movements of the vehicle for a set period of time upon depression of one of the plurality of movement selectors independent of the output obtained by the steering sensor, and wherein the controllers operate to manipulate the motors to cause dance movements of the vehicle for a set period of time upon depression of the dance selector independent of an output obtained by the steering sensor (the operator is capable of making the vehicle perform dance movements by pushing and one of the switches/buttons for any desired amount of time; Paragraph [0049]);
	[Claim 2] wherein different movements of the vehicle are effected for another set period of time upon subsequent depression of the dance selector (“spin” selector 302) or one of the movement selectors (on/off switch 242, FOB 250, switch 251, “go” selector 300) prior to the expiration of the set period of time (the operator is capable of making the vehicle spin left and then right);
	[Claim 3] wherein the plurality of movement selectors (on/off switch 242, FOB 250, switch 251, “go” selector 300) and the dance selector (“spin” selector 302) are connected to the steering wheel (steering wheel 224);
	[Claim 4] further comprising a go selector (“go” selector 300) connected to the steering wheel (steering wheel 224), wherein the controllers (motor controllers 272) are further operably connected to the go selector, and wherein the controllers operate to manipulate the motors to cause the vehicle to move forward, left or right for a period of time that the go selector is depressed depending on the output of the steering sensor (gentle left turn zone, gentle right turn zone, Paragraph [0073]);
	[Claim 5] wherein the at least one non-driven support wheel (non-drive, follower wheels 218) is a caster (caster-type wheels; Paragraph [0037]);
	[Claim 6] wherein when one of the plurality of movement selectors (on/off switch 242, FOB 250, switch 251, “go” selector 300) or the dance selector (“spin” selector 302) is depressed, the controllers (motor controllers 272) operate to cause the motors to move the vehicle for a set period of time independent of the output of the steering sensor (sensor 304) until either the set period of time elapses, another of the plurality of movement selectors or the dance selector is depressed, a go selector (“go” selector 300) is depressed, or until the selector that was depressed is no longer depressed and at least two cycles of the set period of time have elapsed (the operator is capable of controlling the movements of the vehicle for any set period of time, the controller is capable of performing such movements; Paragraph [0073]);
	[Claim 7] wherein the motors will stop moving the vehicle after the set period of time elapses and none of the plurality of movement selectors, a go selector (“go” selector 300) or the dance selector (“spin” selector 302) has been depressed prior to the expiration of the set period of time, and if the selector that was depressed is still not depressed when the set period of time expires (when none of the buttons are pressed or are released; emergency stop button pushed; Paragraph [0067]);
	[Claim 8] wherein a first of the plurality of movement selectors (on/off switch 242, FOB 250, switch 251, “go” selector 300) operates, when depressed and in cooperation with the controllers (motor controllers 272), to cause the motors to move the vehicle in a left spin for a set period of time independent of the output of the steering sensor (In full remote drive mode and parent override the child’s turning of the steering wheel does not control movement, Paragraph [0020]);
	[Claim 9] wherein the motors will move the vehicle in a left spin for another set period of time, independent of the output of the steering sensor, if the first of the plurality of movement selectors (on/off switch 242, FOB 250, switch 251, “go” selector 300) is maintained depressed when the set period of time elapses (In full remote drive mode and parent override the child’s turning of the steering wheel does not control movement, the parent can spin the vehicle in any direction via FOB 250, Paragraph [0020]);
	[Claim 10] wherein the motors will stop moving the vehicle after the set period of time elapses and none of the plurality of movement selectors, go selector (“go” selector 300) or the dance selector (“spin” selector 302) has been depressed prior to the expiration of the set period of time (emergency stop button is pushed when pushed when needed; Paragraph [0067]);
	[Claim 11] wherein the controllers (motor controllers 272) operate to manipulate the motors to cause a different dance movement of the vehicle upon subsequent depression of the dance selector (“spin” selector 302) independent of an output obtained by the steering sensor (In full remote drive mode and parent override the child’s turning of the steering wheel does not control movement, the parent can spin the vehicle in any direction via FOB 250, Paragraph [0020]);
	[Claim 12] wherein the controllers (motor controllers 272) operate to manipulate the motors to cycle through at least four different dance movements based on subsequent depression of the dance selector (“spin” selector 304; spin left, spin right, when the motor is fully powered forward AND spin left, spin right when the motor is fully powered rearward; Paragraph [0049]); and
	[Claim 16] further comprising a wireless receiver operably electrically connected to the controllers (motor controllers 272), and a remote control (FOB 250)  having an input member and a wireless transmitter for sending signals to the one or more controllers (RC controller 250, main controller 252, motor controllers 272) of the vehicle, wherein the vehicle can be operated in two modes of operation, including a child only drive mode and a full remote drive mode, and wherein the controller switches between the two modes of operation in real time based on signals received from the remote control (transmit via various wireless technologies; Paragraph [0050]). 

Regarding claims 17 – 19, Young discloses a powered ride-on vehicle (powered vehicle 210) comprising: 
	[Claim 17] a frame (frame 212) supported by a first drive wheel (left drive wheel 214), a second drive wheel (right drive wheel 214) and at least one non-driven support wheel (non-drive, follower wheels 218); 
	a first motor (left motor 238) connected to the first drive wheel; 
	a second motor (right motor 238) connected to the second drive wheel; 
	a steering wheel (steering wheel 224) supported by the frame; 
	a dance selector (“spin” selector 302) connected to the steering wheel; and, 
	one or more controllers (RC controller 250, main controller 252, motor controllers 272) operably electrically connected to the first and second motors and the dance selector, wherein the controllers are capable of operating to manipulate the motors to cause dance movements of the vehicle for a set period of time upon depression of the dance selector, wherein the dance movements of the vehicle are choreographed in at least four different dances, and wherein the controllers operates to manipulate the motors to cycle through, in succession, the at least four different dances based on subsequent depression of the dance selector (the operator is capable of making the vehicle perform dance movements by pushing and one of the switches/buttons for any desired amount of time or sequence forward, backwards, spinning left and spinning right; Paragraph [0049]);
	[Claim 18] wherein one or more of the controllers (RC controller 250, main controller 252, motor controllers 272) will operate to repeat the same dance if the dance selector (“spin” selector 302) is depressed for the entirety of the set period of time of the dance (such as in spinning left; Paragraph [0089]);
	[Claim 19] wherein one or more of the controllers (RC controller 250, main controller 252, motor controllers 272) will operate to transition to a next of the at least four dances if the dance selector (“spin” selector 302) is depressed again after a specific dance has started (such as in spinning right from spinning left; Paragraph [0089]); and
	[Claim 21] further comprising a plurality of movement selectors (on/off switch 242, FOB 250, switch 251, “go” selector 300) connected to the steering wheel (steering wheel 224), the plurality of movement selectors operably electrically connected to the one or more controllers (motor controllers 272), and the one or more controllers operating to manipulate the motors to cause different movements of the vehicle for a set period of time upon depression of one of the plurality of movement selectors independent of an angular position of the steering wheel (steering wheel 224; the operator is capable of making the vehicle perform dance movements by pushing one of the switches/buttons for any desired amount of time; Paragraph [0041]). 

Regarding claim 22, Young discloses a powered ride-on vehicle (powered vehicle 210) comprising: 
	a frame (frame 212) supported by a first drive wheel (left drive wheel 214), a second drive wheel (right drive wheel 214) and at least one non-driven support wheel (non-drive, follower wheels 218); 
	a first motor (left motor 238) connected to the first drive wheel; 
	a second motor (right motor 238) connected to the second drive wheel; 
	a steering wheel (steering wheel 224) supported by the frame; 
	a plurality of movement selectors (on/off switch 242, FOB 250, switch 251, “go” selector 300) connected to the steering wheel; and, 
	one or more controllers (RC controller 250, main controller 252, motor controllers 272) operably electrically connected to the first and second motors and the plurality of movement selectors, wherein the controllers operate to manipulate the motors to cause movements of the vehicle for a set period of time upon depression of one of the plurality of movement selectors independent of an angular location of the steering wheel (steering wheel 224), wherein depression of each different one or more plurality of movement selectors operate to cause a different movement of the vehicle for the set period of time independent of the angular location of the steering wheel, and wherein when one of the plurality of movement selectors is depressed, the one or more controllers operate to cause the motors to move the vehicle for a set period of time independent of the angular location of the steering wheel until either the set period of time elapses, another of the plurality of movement selectors is depressed, or until the selector that was depressed is no longer depressed and at least two cycles of the set period of time have elapsed (the operator is capable of making the vehicle perform dance movements by pushing and one of the switches/buttons for any desired amount of time or sequence).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Young, in view of patent document number EP 2 937 840 A2 to Walter et al. (hereinafter referred to as Walter).

Regarding claim 14, Young discloses the powered ride-on vehicle (powered vehicle 210) of claim 1, wherein:
	[Claim 14] a controller (FOB 250) capable of operating to light a light (signal indicator light 450) for a set period of time after one of the plurality of movement selectors or the dance selector is depressed, or for another set period of time if a different one of the plurality of movement selectors or the dance selector is depressed if done prior to the expiration of the set period of time (Paragraph [0077]).
	However, Young does not further disclose a light strip associated with a windshield of the vehicle.
	Walter discloses a driving time display in a commercial vehicle comprising a light strip (timeline bars 9 and 9’) associated with the windshield (windscreen 6) of the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide a light strip near the windshield of Young’s vehicle to make visual the status of the vehicle visually identifiable to its rider.

Claims 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Young, in view of patent document WO 2018/183347 A1 to Cyr et al. (hereinafter referred to as Cyr). 

Regarding claim 13, Young discloses the powered ride-on vehicle (powered vehicle 210) of claim 1, but does not disclose:
	[Claim 13] wherein the controllers operate to light the specific depressed movement selector of the plurality of movement selectors or the dance selector, during the set period of time, or until a different one of the plurality of movement selectors or the dance selector is selected if done prior to the expiration of the set period of time. 
	However, CYR discloses a ride-on vehicle wherein a controllers (controller 130) operate to light the specific depressed movement selector of the plurality of movement selectors or the dance selector, during the set period of time, or until a different one of the plurality of movement selectors or the dance selector is selected if done prior to the expiration of the set period of time (the playing of music, Paragraphs [0067] and [0076], and status light 115, Paragraphs [0042], [0044], [0064] and [0066] AND see Figs. 24B and 25C for three different “MUS” audio contents played during different sequences).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Young’s vehicle such that the controller coordinates lights and music, as claimed above, to increase the enjoyment of the user.

Regarding claims 15 and 20, Young discloses the powered ride-on vehicle of claim 1, but does teach:
	[Claim 15] further comprising a speaker connected to the vehicle, and wherein the controller operates to play music through the speaker during the first period of time, or until a different one of the plurality of movement selectors or the dance selector is selected if done prior to the expiration of the first period of time; nor
	[Claim 20] wherein one or more of the controllers will operate different music during each dance of the vehicle.

	However, CYR discloses a powered ride-on vehicle (apparatus 20), further wherein,
	[Claim 15] further comprising a speaker connected to the vehicle, and wherein the controller (controller 130) is capable of operating to play music through the speaker (speaker 140) during the first period of time, or until a different one of the plurality of movement selectors or the dance selector is selected if done prior to the expiration of the first period of time (Paragraph [0076]); and
	[Claim 20] wherein one or more of the controllers (controller 130) will operate different music during each dance of the vehicle (Paragraphs [0067] and [0076]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide the controller of Young’s vehicle with the capability to play music, as claimed above, to increase the enjoyment of the rider.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                                                    


/JACOB B MEYER/           Primary Examiner, Art Unit 3618